t c memo united_states tax_court richard j and melodie d mckeever petitioners v commissioner of internal revenue respondent docket no filed date b paul husband for petitioners jordan s musen and michael h salama for respondent memorandum findings_of_fact and opinion marvel judge respondent determined the following deficiencies and accuracy-related_penalties with respect to petitioners’ federal income taxes accuracy-related_penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number big_number big_number after concessions ’ the issues remaining for decision are whether petitioners’ horse activity during the years at issue was an activity_not_engaged_in_for_profit within the meaning of sec_183 and whether petitioners are liable for accuracy- related penalties on account of negligence under sec_6662 a for the years at issue findings_of_fact some of the facts have been stipulated and are so found the first and second stipulations of facts are incorporated in this opinion by this reference the petitioners richard j and melodie d mckeever petitioners resided in norco california on the date they filed their petition in this case ‘petitioners conceded that they received dollar_figure of unreported taxable commission income in and that respondent’s determinations for and are not time barred by the statute_of_limitations 7all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar at all relevant times richard j mckeever was the sole shareholder chief_executive_officer and general sales manager of aero industrial alloy inc a metals distributing business mr mckeever does not hold a college degree since at least and continuing through the date of trial melodie d mckeever has been employed full time as a medical technologist by kaiser permanente mrs mckeever received a bachelor of science degree in microbiology with an emphasis in premed for veterinarians from long beach state university in mrs mckeever has been involved with horses her entire life as a child mrs mckeever spent time with horses on her grandfather’s and uncle’s ranches when her father was stationed in barstow california mrs mckeever cleaned stalls and did other volunteer work at the u s marine corps stables in exchange for lessons in riding and horsemanship from until mrs mckeever was a member of equestrian trails inc an organization devoted to maintaining trails throughout california mrs mckeever served as the secretary of her local chapter for years prior to mrs mckeever owned two horses a grade gelding and a quarter horse mare commencement of the horse activity in petitioners began their horse activity petitioners did not have any prior employment history or business experience in breeding showing or selling horses by the time they began their horse activity petitioners had acquired only general experience in owning caring for and riding horses petitioners have never taken any classes or attended any programs regarding the financial or business aspects of horse breeding and showing petitioners chose the paso fino breed for their horse activity for a variety of reasons petitioners admired paso finos for their beauty and smooth-gaited ride petitioners also decided that because of their smooth ride paso finos are good for people like mr mckeever who have back problems prior to starting their horse activity petitioners did not research the marketability of the paso fino breed or determine how they were most likely to make money with paso fino horses petitioners did not seek business advice prior to purchasing their first paso fino horses in date petitioners purchased their first two paso fino horses chispa nuac and sol rey de pito from dorothy sarnecky for a total of dollar_figure during petitioners had discussions with ms sarnecky and charles minter which confirmed petitioners’ perception that paso finos have an excellent disposition and that they are marketable petitioners’ advisers in petitioners used mr minter as a breeding and sales consultant and horse trainer petitioners did not pay mr minter for his advice petitioners initially approached mr minter for advice on breeding and showing chispa nuac the mare they had purchased from ms sarnecky mr minter has served on the board_of directors and several committees including the ethics committee of the paso fino horse association his ranch rancho paso bravo has approximately paso finos from through petitioners purchased at least horses from or through mr minter all the horses were mares except for one gelding included in a six-horse dispersal sale several of the horses purchased in that sale were untrained other horses purchased from or through mr minter during the years had health problems which made them unsuitable for riding or showing at some point during petitioners began consulting with other paso fino breeding and training experts they did so after talking with successful owners and trainers at horse shows as a -for example in date petitioners purchased adelita lace adelita lace had a hitching gait condition in her rear left leg mrs mckeever had the mare examined by a veterinarian who stated that she had severe osteoarthritis due to an injury however mrs mckeever expected that adelita lace would still be adequate for breeding purposes -- - result of these conversations petitioners began to question their reliance on mr minter’s advice in date petitioners purchased six horses from richard howe in a package deal for dollar_figure mr minter brokered the deal the package consisted of five mares and a gelding one of the mares was trained one was partly trained and the rest were untrained petitioners placed bonita bravo a brood mare and show horse purchased as part of the package deal in training under mr minter and favio arias at mr minter’s ranch during and while at mr minter’s ranch bonita bravo suffered a cut to her tongue as a result of the injury bonita bravo was never shown the injury to bonita bravo led petitioners to end their business relationship with mr minter petitioners were unhappy with many of the horses they had purchased from mr minter although mr minter had a trade-in policy that allowed dissatisfied customers to trade in unsatisfactory animals the time limit on the policy effectively limited its application to animals purchased for riding as opposed to breeding stock moreover although mr minter arranged prepurchase veterinary examinations of animals he purchased for rancho paso bravo he a trainer may cut a horse’s tongue by being overly harsh during training horses with cut tongues cannot hold a bit in their mouths advised petitioners not to obtain veterinary examinations of any horses purchased from him or through him petitioners did not have a veterinarian examine any of the horses purchased from mr minter either prior to or immediately after their purchase during mrs mckeever hired diego palacio as a trainer for petitioners’ horses mr palacio introduced petitioners to carlos cortelezzi d v m who became petitioners’ mentor and principal adviser concerning their horse activity dr cortelezzi first saw petitioners’ horses in and since then he has given petitioners general advice on improving the quality of their herd he also advised them to purchase several mares in from a third party several younger horses including el nino cisco de norco were purchased with the mares the total purchase_price of the horses purchased in was dollar_figure breeding activities since the acquisition of their first mare in petitioners have attempted to expand their herd through breeding with mixed results a number of setbacks have hampered petitioners’ attempts to breed their horses -petitioners generally have followed dr cortelezzi’s advice however when dr cortelezzi was out of the country for years petitioners made their own decisions regarding which animals to use for breeding petitioners have negotiated with dr cortelezzi regarding purchases of breedings from his stallion and dr cortelezzi co-owns at least one of petitioners’ horses --- - in petitioners purchased three breedings from mr minter’s stallion bochica tres for a total of dollar_figure bochica tres has been a top-ten stallion many times however the foals produced as a result of these breedings were all unsatisfactory and eventually sold at or below the cost of bochica tres’ stud fee in petitioners began using one of their home-foaled horses sindicato de norco as a breeding stallion although he sired two foals neither foal met petitioners’ quality standards and sindicato de norco was gelded in the breeding history with respect to petitioners’ brood mares through and including the years at issue is summarized in the following chart since petitioners have used el nifio cisco de norco as their herd sire in petitioners began using transported semen from well-known paso fino stallions to inseminate some of their mares year mare chispa nuac adelita lace dulcinea del rey adelita lace bernardita lace’ dulcinea del rey bonita bravo flint oak aura chispa nuac adelita lace bernardita lace bonita bravo flint oak aura chispa nuac adelita lace bernardita lace dulcinea del rey flint oak aura vanescita de caroline bernardita lace lobo lucinda de oro none ‘this mare was found to have an immune deficiency infections she was successfully bred only once breeding history bred to bochica tres bred to rey la joya bred to reyzuelo bravo bred to dios del mar bravo bred to bochica tres bred to dios del mar bravo bred to flamenco del moro bred to festival dos bred to bochica tres bred to dios del mar bravo bred to bochica tres bred to paco bravo bred to bochica tres bred to bochica tres bred to bochica tres bred to bochica tres bred to santo humo bred to impetuoso del ocho bred to bochica tres bred to bochica tres bred to impetuoso del ocho breeding results dominador bravo cassandra del rey did not take did not take filly died at birth preciosa de dios sindicato de norco did not take did not take el capital de norco did not take antoinetta de norco did not take did not take miranda de norco did not take la duquesa de norco la tempestad de norco la briesa de norco did not take did not take resulting in constant further attempts to breed her were unsuccessful despite extensive medical treatment as a result of a difficult delivery this mare developed a large hematoma and bladder tumors further attempts to breed her were unsuccessful eventually petitioners discovered that flint oak aura needed to receive medication in order to carry a foal marketing petitioners’ horses petitioners sponsored various california horse shows where they showed their horses oil painting and a portrait of chispa nuac rode their horses in parades in petitioners commissioned an petitioners also paso finos are known as dancing horses because of their unique footfalls and are popular parade horses in petitioners obtained printed business cards for their horse activity and began handing out the cards in response to inquiries at parades - petitioners showed their horses and rode in parades during the years at issue in and respectively petitioners paid the paso fino horse association dollar_figure and dollar_figure for advertising sponsorship registration and other show-related expenses the record does not reflect the amount spent on those activities in petitioners kept videotapes of their horses competing in various shows petitioners’ horse show videos through and including the years at issue are of the following competitions year show horse s shown west coast championships chispa nuac los angeles equestrian center flint oak aura santa barbara chispa nuac paso fino national flint oak aura ventura all breed adelita lace scottsdale all breed dulcinea del rey chispa nuac santa barbara dulcinea del rey bernardita lace west coast championship dulcinea del rey national championship flint oak aura springbreed classic flint oak aura west coast championship flint oak aura dulcinea del rey indio show flint oak aura lancaster show flint oak aura west coast championship flint oak aura del mar national preciosa de dios anna maria bravo paso fino horses are shown in three categories pleasure performance and classic fino the categories are based on the horses’ ability to perform the gaits required of each class classic fino is the quickest most difficult gait to perform and horses able to perform classic fino are the most sought after within the paso fino breed classic fino horses that win at the national level are worth at least dollar_figure and a champion mare is valued at dollar_figure or more petitioners hoped to acquire horses that could compete and be sold in the classic fino market the market for paso finos especially classic fino horses is concentrated in florida some sales of high-priced horses however have occurred in california during the years in issue petitioners marketed their horses by advertising in regional publications such as the california horsetrader and by posting flyers at their local feed stores petitioners claimed advertising expenses on their federal_income_tax returns of dollar_figure for and zero for and in contrast petitioners’ expense journals show advertising expenses of dollar_figure in and dollar_figure in the expense journals do not indicate petitioners’ total advertising expenditures_for petitioners have held open houses and fun shows at their ranch where potential customers may test ride the horses petitioners’ e-mail address is pasolove aol com petitioners did not list rancho paso de norco in the phone book or with directory assistance petitioners’ horse sales from through the years at issue petitioners did not sell any horses ’ since when petitioners were advised by diego palacio to cull their herd of animals unlikely to produce classic fino horses petitioners have been attempting to sell horses they sold their first horse in all of their sales occurred in california the sales of petitioners’ horses are shown on the following table ‘in petitioners traded sol rey de pito in partial payment for adelita lace date unspecified ‘returned by purchaser horse lozano bravo cassandra del rey molly dakota el dominador bravo vanescita de caroline el capitan de norco anna maria bravo la briesa de norco el principe de angelita san miguel de norco miranda de norco la duquesa de norco mystique bravo el hechicero de norco valentino de norco monarquillo de intocable misterio de resorte molly dakota esperanza de norco sindicato de norco original purchase_price dollar_figure home-foaled big_number home-foaled big_number home-foaled big_number home-foaled home-foaled home-foaled home-foaled big_number home-foaled home-foaled big_number unknown unknown sales_price dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the evidence is conflicting as to whether the sales_price is dollar_figure of dollar_figure the purchaser paid an additional dollar_figure for a breeding to el nifio cisco de norco all of the above sales were culling sales reflect the amount incurred per horse training horses the record or other earned on each sale value of petitioners’ as of date with a total value of approximately dollar_figure of feed training petitioners’ expenses such as stud fees the record does not or veterinary expense because petitioners did not allocate feed among their does not reflect the economic profit if any herd consisted of horses the majority of the animals owned as of that date were foaled by petitioners’ brood mares the purchase_price of a new brood mare sopresa de capuchino is not in the record the fair market values and original purchase prices of the remaining purchased horses totaled dollar_figure and dollar_figure respectively during the years at issue and through the date of trial petitioners did not maintain equine mortality insurance because they felt the insurance was too expensive although petitioners maintained fire and liability insurance on their ranch the record does not reflect whether that insurance covered any horse- related losses petitioners’ time and effort petitioners managed and operated their horse activity themselves since petitioners have been members of the paso fino horse association and the california paso fino horse association during and petitioners were members of the american horse show association during and mrs mckeever was a member of the norco paso fino drill team during the years in issue petitioners fed their horses twice daily cleaned clipped and groomed their horses daily and exercised conditioned and trained their horse sec_4 days each week petitioners bred and foaled their horses petitioners sstarting in most horses were kept at petitioners’ norco ranch previously petitioners had boarded the majority of continued -- - also took blood samples from wormed and inoculated their horses in addition mr mckeever handled and halter trained weanling paso finos until they reached the age of years petitioners hired someone to clean the norco ranch stables petitioners love their horses and enjoy the work associated with the horse activity purchase of the norco facility petitioners resided in anaheim california when they began their horse activity they sold their residence during and moved to yorba linda california the yorba linda residence had a four-stall barn in petitioners sold the yorba linda residence and purchased a 6-acre ranch in norco california for approximately dollar_figure the ranch city zoning allowed petitioners to keep approximately horses on the ranch by the ranch had in excess of horse stalls and pasture space capable of accommodating an additional horses after they moved to the ranch petitioners improved it in several respects beginning in petitioners expanded the then-existing barn and constructed an additional barn an arena and a round pen they graded and installed an irrigation and drainage system and they installed pipe corrals and fencing by the end of petitioners substantially had completed continued their herd at mr minter’s rancho paso de bravo and visited the animals on weekends -- - construction of the barns and the round pen gradation and installation of irrigation lines and installation of the pipe corrals and fencing petitioners also installed benches with a view of the arena and a fino board which is used to hear the sound of the paso fino’s four-beat gait petitioners spent dollar_figure on corrals and arenas but the record does not reflect clearly the total cost for all horse-related improvements the ranch is modest and functional it does not have a swimming pool or a tennis court there is a sign for the ranch near the street making it identifiable to passersby and to people looking for the ranch during the years at issue and through trial petitioners resided at the ranch in mr mckeever applied for a loan on his loan application he listed the ranch as his residence not as an income-producing property in petitioners had the ranch appraised the appraisal valued the ranch at dollar_figure petitioners’ books_and_records the ranch has an office with a separate entrance where petitioners keep a library of videos and the books_and_records for their horse activity from through the years at issue mrs mckeever provided bookkeeping services for the horse activity petitioners used one of their then-existing checking accounts account to pay expenses associated with their horse activity the records kept consisted of copies of invoices receipts and other documents which mrs mckeever placed in a manila envelope each month at the end of each taxable_year mrs mckeever compiled annual expense journals from the stored documents petitioners also kept pedigrees and show records for their horses starting in about mr mckeever began studying bloodlines and pedigrees petitioners did not keep heat and health records for their horses except for copies of veterinary bills and notations made on a small calendar kept in their barn petitioners did not prepare written profit and loss projections for the taxable years and concerning their horse activity or any of their other activities nor have they prepared any such projections for taxable years commencing after through the trial in this case ’ in after the petition in this case had been filed petitioners consulted an accountant with experience in the horse industry patrick j hurley at mr hurley’s suggestion petitioners began using a computerized record keeping system mr hurley provided petitioners with a sample summary of operations for a horse business and advised them to prepare a similar document petitioners prepared a summary of operations for their horse activity for the years through which they refer to as a business plan the document summarizes various facts related to the horse activity and indicates in very general terms how petitioners plan to improve the profitability of the activity the document does not indicate what level of income would be required to achieve profitability or to what extent expenses might be reduced although petitioners maintained detailed expense records the summary of operations does not analyze any of the past expenses to determine whether any adjustments to those expenses could improve profitability -- - petitioners’ books_and_records for the years at issue were adequate to substantiate all expenses claimed on their federal_income_tax returns with respect to their horse activity in those years petitioners’ other activities petitioners owned and operated two other alleged businesses a dog breeding business and an antiques business these ventures generally were not profitable petitioners discontinued the dog breeding operation because they purportedly believed that the horse activity would be more profitable and because the owner of a quality stud dog moved out of state the antiques operation was discontinued because the shopping mall in which petitioners had been renting space was leveled for a freeway and because mr mckeever who refinished some of the items himself was beginning to suffer adverse health effects because of exposure to the refinishing chemicals income_tax returns petitioners timely filed a form_1040 u s individual_income_tax_return for each of the years at issue petitioners reported income and expenses from their horse activity on either schedule c profit or loss from business or schedule f profit or loss from farming for the years through inclusive losses from the horse activity over the years through totaled dollar_figure during the years at issue petitioners’ returns were prepared by the office of maurice joffe c p a when the returns were filed mr joffe believed them to be correct based on his understanding of the facts and the then-applicable law petitioners reported gross_receipts including income from sales of horses reported on form_4797 sales of business property and form_6252 installment_sale income from their horse activity as follows year gross_receipts -0- dollar_figure -0- -0- -0- -0- big_number big_number big_number big_number total dollar_figure petitioners reported wage income schedule c or schedule f business income loss and adjusted_gross_income from when petitioners began their horse activity through as shown in the following table adjusted wages and horse activity dog activity antiques activity gross year other income’ income loss income loss income loss income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number n a big_number big_number big_number big_number n a big_number big_number big_number big_number n a n a big_number big_number big_number n a n a big_number big_number n a n a big_number big_number n a n a big_number big_number big_number n a n a ‘includes income from all other sources except the horse activity and the dog breeding and antiques ventures notice_of_deficiency following an examination of petitioners’ federal_income_tax returns for and respondent issued a notice_of_deficiency in which he determined that petitioners’ horse activity in those years was an activity_not_engaged_in_for_profit under sec_183 and expenses claimed with respect to the horse activity were disallowed except as allowed by sec_183 petitioners had failed to report commission income of dollar_figure computational adjustments to petitioners’ itemized_deductions were required because of the preceding adjustments and petitioners were liable for the negligence prong of the accuracy- related penalty under sec_6662 --- - opinion i whether petitioners operated their horse activity for a profit a in general the principal issue before us is whether petitioners’ horse activity constituted an activity_not_engaged_in_for_profit within the meaning of sec_183 during and sec_183 provides that if an activity is not engaged in for profit no deduction attributable to the activity shall be allowed except as provided in sec_183 sec_183 b allows those deductions which otherwise are allowable regardless of profit objective sec_183 allows those deductions which would be allowable if the activity were engaged in for profit but only to the extent that gross_income attributable to the activity exceeds the deductions permitted by sec_183 b sec_183 defines activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 deductions are allowable under sec_162 for the expenses of carrying on an activity which constitutes a trade_or_business of the taxpayer see sec_162 sec_1_183-2 income_tax regs to be engaged in a trade_or_business with respect to which deductions are allowable under sec_162 the taxpayer must be involved in the activity with continuity and regularity and -- - the taxpayer’s primary purpose for engaging in the activity must be income or profit 480_us_23 see also warden v commissioner tcmemo_1995_176 affd without published opinion 111_f3d_139 9th cir this case is appealable to the court_of_appeals for the ninth circuit which applies a primary_purpose_standard to test whether an alleged business activity has the requisite profit_motive under sec_162 and sec_183 that standard is whether the activity was entered into with the dominant hope and intent of realizing a profit 933_f2d_757 9th cir affg in part and revg in part tcmemo_1994_ see also 4_f3d_709 9th cir profit must be the predominant primary or principal objective affg tcmemo_1991_212 machado v commissioner tcmemo_1995_526 affd without published opinion 111_f3d_139 9th cir warden v commissioner supra we apply that standard here whether the requisite profit objective exists is to be resolved on the basis of all the surrounding facts and circumstances of the case see 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs the taxpayer’s expectation of profit need not be reasonable but it must be bona_fide see golanty v commissioner supra pincite - - although our analysis focuses on the subjective intention of the taxpayer greater weight 1s given to objective facts than to a taxpayer’s mere statement of intent see 781_f2d_724 9th cir affg lahr v commissioner tcmemo_1984_472 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs for purposes of sec_183 the term profit means economic profit independent of tax savings 86_tc_1326 affd 113_f3d_670 7th cir petitioners bear the burden of proving that they had the requisite profit objective see rule a golanty v commissioner supra pincite sec_1_183-2 income_tax regs sets forth a nonexclusive list of factors that normally should be taken into account in determining whether the requisite profit intent has been shown the factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits if -- - any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation no single factor is determinative see sec_1_183-2 income_tax regs and not all factors are applicable in every case see 72_tc_28 petitioners assert that breeding and raising horses for sale has long been recognized as a trade_or_business meeting the profit requirements for deductibility that a history of losses during the startup phase of their enterprise does not vitiate their profit_motive and that the objective facts demonstrate that they had the requisite profit objective conversely respondent argues that the evidence demonstrates a lack of profit_motive and that petitioners’ horse activity was not engaged in primarily for profit b applying the factor sec_1 manner in which activity conducted in deciding whether a taxpayer has conducted the activity in a businesslike manner we consider whether complete and accurate books_and_records were maintained whether the activity was conducted in a manner substantially_similar to other activities that were profitable and whether changes in operating methods adoption of new techniques or abandonment of unprofitable methods were made in a manner consistent with an intent to improve profitability see 72_tc_659 sec_1_183-2 income_tax regs petitioners contend that they operated their horse activity in a businesslike manner because they maintained accurate books_and_records persevered in their sales and marketing efforts culled their herd and focused on the highly marketable registered paso fino breed and changed operating methods respondent asserts that the books_and_records served no part in controlling costs and increasing profitability that anemic and ineffective sales and marketing efforts do not support a profit_motive that petitioners continued to breed horses from the bloodline allegedly culled and that the changes in operating methods were insufficient to materially affect the activity’s profitability respondent also asserts that petitioners used poor business practices in carrying on the activity a petitioners’ record keeping petitioners maintained copies of invoices and checks which documented horse-activity expenses and which were used to prepare an expense journal at the close of each taxable_year the maintenance of these limited records however represents nothing more than petitioners’ substantiation of the expenses claimed on their returns as we have stated previously the purpose of maintaining books_and_records is more than to memorialize for tax purposes the existence of - - the subject transactions it is to facilitate a means of periodically determining profitability and analyzing expenses such that proper cost saving measures might be implemented in a timely and efficient manner burger v commissioner tcmemo_1985_523 citing 72_tc_411 affd 809_f2d_355 7th cir the and expense journals admitted into evidence were merely summaries of the expenses reflected on the checks and receipts they were not used to improve the performance of petitioners’ losing venture see steele v commissioner tcmemo_1983_63 checks served as adequate substantiation for claimed expenses but were not businesslike records while a taxpayer need not maintain a sophisticated cost accounting system the taxpayer should keep records that enable the taxpayer to make informed business decisions see 809_f2d_355 7th cir affg tcmemo_1985_523 for a taxpayer’s books_and_records to indicate a profit_motive the books_and_records should enable a taxpayer to cut expenses increase profits or evaluate the overall performance of the operation see abbene v commissioner tcmemo_1998_330 petitioners presented no evidence that their records were used to implement cost-saving measures or to improve profitability petitioners urge us to consider their tax returns which contain depreciation schedules expense summaries and other information from which business decisions could be made -- p7 - and the considerable volume of documentation that served to substantiate the claimed expenses as well as the pedigrees that were kept for their horses finally petitioners refer us to the testimony of their current accountant mr hurley to demonstrate that their records during the years at issue were adequate and consistent with a profit_motive although petitioners’ records were voluminous the record demonstrates that petitioners’ record keeping was nothing more than a conscious attention to detail see golanty v commissioner t c pincite the records were not used to review and reduce expenses or to enhance the possibility of generating income for example mrs mckeever testified that there were no written records that provided per-horse information regarding the cost to maintain the horse but that such information existed in her mind such that she could approximate the cost to maintain a horse she failed to demonstrate however that she actually possessed such information or that she used it in an effort to achieve an economic profit from the horse activity see eg steele v commissioner supra failure to keep track of expenses on a per-animal basis implies lack of profit_motive because petitioners failed to use the existing books_and_records to minimize their expenses or otherwise foster profitability the fact that they maintained records does not indicate that the activity was carried on with a - - profit_motive see sullivan v commissioner tcmemo_1998_367 generally no profit_motive where lack of evidence that taxpayer used records to improve losing venture affd without published opinion 202_f3d_264 5th cir petitioners also failed to prepare any financial statements profit and loss projections budgets breakeven analyses or marketing surveys all of which can be significant financial tools to aid in cutting expenses increasing profits and evaluating the overall performance of the operation golanty v commissioner supra pincite we conclude that petitioners’ maintenance of books_and_records was simply to memorialize for tax purposes the various expenses associated with the activity that petitioners were able to substantiate their claimed expenses simply does not prove that their books_and_records were kept or used in a businesslike manner b petitioners’ involvement in other profitable enterprises there is no evidence in the record that shows how petitioners operated or participated in other profitable enterprises such as mr mckeever’s employer aero industrial alloy thus we are unable to consider whether the horse activity was operated in a similar manner see sec_1_183-2 income_tax regs - - cc changes made to foster profitability petitioners claim that several changes in operating methods support their claim of businesslike operation first in petitioners purchased the norco ranch where they could board their herd second they changed advisers from mr minter to dr cortelezzi third petitioners changed their breeding program to focus on different bloodlines’ in reliance on dr cortelezzi’s advice although we agree that these could be material changes see engdahl v commissioner t c pincite petitioners have not convinced us that the changes had or will have a material impact on their horse activity’s profitability see golanty v commissioner supra pincite changes must be sufficient to change materially the prospect of profitability petitioners have failed to show that the changes they made were sufficient to reduce their operating losses materially and to enhance materially their prospects of making a profit see id petitioners’ plan with respect to the activity was to breed horses and sell the foals at a profit see phillips v commissioner tcmemo_1997_128 written financial plan not required where business plan evidenced by action although for each year at issue except petitioners attempted to breed respondent argues that petitioners’ continued breeding of mi palabra belies the claim of changed bloodlines the evidence however supports petitioners’ claim that they switched to colombian bloodlines -- - their mares and sometimes used top-ranked stallions their efforts to market their horses were unfocused and anemic prior to and during the years at issue petitioners did not sell any horses during the years at issue and the only sales that have occurred through date have been culling sales none of the changes made during the years at issue including petitioners’ reliance on dr cortelezzi had any material impact on profitability petitioners’ marketing and sales efforts have changed little since the inception of the enterprise relatively little has been spent on advertising cf burrow v commissioner tcmemo_1990_621 petitioners advertised their operation and the availability of their horses in trade magazines journals and via local horse show sponsorships and parades petitioners also showed on average two or three of their horses each year at regional events on the west coast however petitioners had no marketing plan they did not even have business cards until considering the importance of horse sales to their business plan petitioners’ failure to attempt to reach a larger customer base is not consistent with the behavior of a profit-minded taxpayer see dodge v commissioner tcmemo_1998_89 affd without published opinion 188_f3d_507 6th cir --- - finally we note that none of the changes made by petitioners ostensibly to reduce losses control costs and foster profitability had any material effect the amount of petitioners’ losses did not decline following the move to the ranch despite petitioners’ claims that the move enabled them to perform ranch work and otherwise minimize expenses the emphasis on new bloodlines did not result in any significant reduction in net losses under the facts and circumstances of this case the trappings of a business that exist are insufficient to demonstrate that petitioners’ horse activity was carried on ina businesslike manner for profit see golanty v commissioner t c pincite on balance we conclude that petitioners did not operate their horse activity in a businesslike manner this factor favors respondent’s position the expertise of petitioners or their advisers preparation for an activity by extensive study of its accepted business economic and scientific practices or consultation with industry experts may indicate a profit_motive where the taxpayer carries on the activity in accordance with such practices see sec_1_183-2 income_tax regs petitioners argue that mrs mckeever’s background as a lifelong horsewoman provided sufficient expertise to indicate a profit_motive we disagree we do not intend to denigrate mrs - - mckeever’s horse background petitioners’ conversations with trainers or mr mckeever’s study of bloodlines but the record does not reflect that petitioners had any background in the business or economic aspects of horse breeding showing and selling or that they sought advice prior to beginning the activity from those who did petitioners purchased their first paso finos in there is no evidence that petitioners chose paso finos for their horse activity after consultation with expert advisers petitioners did not seek advice from ms sarnecky or mr minter until the following year although petitioners referred to mr minter as a breeding and sales consultant mr minter was not paid for his advice both mr minter’s testimony and petitioners’ testimony concerning the advice mr minter gave to petitioners were vague at best it appears that the advice was general advice regarding showing and promoting horses not business advice while mr minter’s credentials are impressive petitioners presented very little evidence that they sought advice from mr minter on how to run a profitable horse business on the record before us we conclude petitioners did not investigate the economic viability of their proposed horse activity prior to its inception in nor did they consult with knowledgeable experts concerning the economic and business aspects of their horse activity - - petitioners did not engage dr cortelezzi until well after the start of their horse activity as in daley v commissioner tcmemo_1996_259 petitioners decided to commence their activity with little concept of the expenses involved or of the steps reguired to achieve cost efficiency and an eventual profit petitioners did not prepare for the economic aspects of the activity by study or consultation with experts and they have not shown that prior to inception of the activity they had any concept of what their ultimate costs might be how they might achieve any degree of cost efficiency the amount of revenue they could expect or what risks might impair the production of such revenues accordingly they were unprepared for the economic realities of the horse business see rinehart v commissioner tcmemo_1998_205 this factor favors respondent’s position petitioners’ time and effort the fact that a taxpayer devotes personal time and effort to carry on an activity may indicate an intention to derive a profit particularly where there are no substantial personal or recreational elements associated with the activity see daley v commissioner supra sec_1_183-2 income_tax regs while working full time petitioners also managed and operated their paso fino activity during the years at issue - -- although someone was hired to clean stalls petitioners fed their horses twice daily washed clipped or groomed their horses daily and exercised conditioned and trained their horse sec_4 days a week mrs mckeever also kept the books and paid bills associated with the activity subseguent to their move to the ranch in mid-1991 petitioners spent substantially_all their free time on their horse activity although respondent argues that petitioners failed to establish the number of hours per week engaged in the horse activity the stipulated facts confirm that petitioners must have spent considerable time and effort on mundane tasks pertaining to their horse activity the time and effort expended by petitioners on their horse activity supports their contention of profit motivation although petitioners love their horses and enjoy the work associated with the activity many duties performed in connection with the activity do not have recreational aspects such as feeding washing and worming the animals although some tasks such as showing horses and riding in parades have recreational aspects on balance we conclude that petitioners’ time and effort favor their contention that the activity was engaged in for profit see sec_1_183-2 income_tax regs this factor favors petitioners’ position -- - expectation that assets used in the activity would appreciate in value the term ‘profit’ encompasses appreciation in the value of assets such as land used in the activity sec_1_183-2 income_tax regs petitioners argue that their expectation that their ranch and their horses would appreciate in value indicates a profit_motive respondent disagrees for several reasons first respondent argues that petitioners engaged in two separate activities petitioners bred and raised horses and they owned a ranch second respondent argues that petitioners have produced no evidence showing that appreciation in their horses would cover their past losses petitioners argue that their ranch is a business asset and that their assets the ranch and the herd have increased in value by approximately dollar_figure thus demonstrating that their expectation of asset appreciation is reasonable petitioners purchased the land primarily for reasons related to their horse activity profit from the property’s increase in value was a secondary consideration petitioners’ ownership of the ranch and their horse-related activities are considered a single activity for purposes of determining expected asset appreciation under sec_1_183-2 income_tax regs see engdahl v commissioner t c pincite n petitioners were in the fifth year of their horse operation when they purchased the ranch in for approximately dollar_figure - - petitioners spent dollar_figure on corrals and arenas to improve the ranch for use in their horse activity the record does not reflect clearly the total cost for all the improvements as of date the fair_market_value of the ranch based on its use as a horse ranch and residence was dollar_figure as of date petitioners’ horses had a fair_market_value of dollar_figure respondent’s expert deborah mcmahon-king valued the herd at dollar_figure while petitioners’ expert dr cortelezzi valued the herd at dollar_figure both reports were conclusory ms mcmahon-king’s report offered at least some explanation for her valuation of specific horses however and we found her report more reliable than dr cortelezzi’s report see 74_tc_441 estate of hinz v commissioner tcmemo_2000_6 slip op pincite n citing mertens law of federal income_taxation sec dollar_figure pincite ms mcmahon-king did not value three horses in the herd la sensacion de norco presumida de besilu and adelita lace dr cortelezzi valued these horses at dollar_figure dollar_figure and dollar_figure respectively we find that the horses had values of dollar_figure dollar_figure and dollar_figure respectively for a net addition of dollar_figure to ms mcmahon-king’s figure of dollar_figure our findings with respect to sensacion de norco and presumida de besilu are based upon ms mcmahon-king’s valuation continued -- - as of the time of trial the majority of petitioners’ herd consisted of home-foaled horses the horses acquired by purchase had a total fair_market_value of dollar_figure petitioners’ tax returns reflect that the cost of the purchased horses was dollar_figure thus the purchased horses have increased in value by approximately percent petitioners argue that the appreciation shown by the assets used in the activity is powerful corroboration of their claimed profit motivation respondent argues that to prevail regarding this factor petitioners’ objective must be to realize a profit on the entire operation see 45_tc_261 affd 379_f2d_252 2d cir we agree with petitioners that the question to be addressed here is not the ultimate issue in this case ie petitioners’ profit motivation but whether the assets used in the activity were expected to appreciate in value see sec_1_183-2 income_tax regs we find petitioners had a bona_fide expectation that at least some of the business_assets would increase in value that those assets actually increased in value weighs in h continued of horses with similar bloodlines with respect to adelita lace we do not believe that dr cortelezzi’s estimation of dollar_figure was realistic considering that the mare’s health problems preclude her use as a brood mare or riding horse our determination of value is based on our review of the record -- - their favor but it is not conclusive cf engdahl v commissioner supra pincite this factor favors petitioners’ position petitioners’ past successes in other activities that a taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises may indicate that the taxpayer is engaged in the present activity for a profit even though the activity is presently unprofitable see sec_1_183-2 income_tax regs petitioners engaged in a dog breeding activity which operated at a net_loss in of years for which petitioners’ tax returns reflect the operating results for that activity similarly petitioners’ antigues activity also reported operating losses in of the years for which its results are part of the record from the annual compensation that mr mckeever received from aero industrial alloy inc we infer that aero industrial alloy inc was successful petitioners argue that they are entrepreneurial in nature and their history of ending unprofitable businesses supports their contention of profit motivation we disagree mrs mckeever testified that the dog activity was closed because the owner of a quality stud dog moved away mrs mckeever also testified that she switched to the horse activity because she thought horses would be more profitable than dogs the antiques -- -- operation was closed because the shopping mall in which the operation was located was displaced by a new freeway and because mr mckeever began suffering health impacts from the refinishing chemicals the record as a whole does not support petitioners’ contention that these ventures were closed because of their poor operating results in making our decision regarding petitioners’ intent we must give greater weight to the objective facts than to any mere statement of intent see sec_1_183-2 income_tax regs the objective facts gleaned from petitioners’ mixed results in their entrepreneurial ventures do not indicate a profit_motive this factor on balance favors respondent’s position petitioners’ history of income or loss a taxpayer’s history of income losses and occasional profits with respect to any activity may indicate the presence or absence of a profit objective see golanty v commissioner t c pincite sec_1_183-2 income_tax regs a horse racing and breeding activity may be engaged in for profit despite consistent losses during the initial startup phase see golanty v commissioner supra pincite we previously have found that the startup phase for an activity involving horses may be between and years see engdahl v commissioner t c pincite phillips v commissioner tcmemo_1997_128 losses sustained beyond the period normally required to generate profits may -- - indicate the lack of profit_motive unless such losses occurred because of unforeseen or unfortuitous circumstances petitioners began their horse activity in from to petitioners reported losses in consecutive years totaling dollar_figure during that same period petitioners reported gross_receipts of dollar_figure all earned after the years at issue the magnitude of the activity’s losses in comparison with its revenues is an indication that petitioners did not have a profit_motive see dodge v commissioner tcmemo_1998_89 citing 809_f2d_355 7th cir affd without published opinion 188_f3d_507 6th cir petitioners first argue that their losses were incurred during the startup phase of the activity we agree that the years at issue are startup years for the enterprise as in dodge v commissioner supra however the massive losses are attributable more to petitioners’ inability to generate significant sales of foals than to startup expenditures petitioners did not sell a horse until even though petitioners had several horses that they knew would not win in the show ring or produce marketable foals although petitioners’ 2tf gross_income from a horse activity exceeds the deductions attributable to the activity during out of taxable years a presumption arises that the activity is engaged in for profit see sec_183 because petitioners’ activity has never shown a profit the statutory presumption does not apply - al --- horse activity generated some gross_income during through as a result of culling the herd the level of petitioners’ operating losses remained relatively steady dr cortelezzi testified that the market for paso finos became depressed in petitioners maintain that a depressed horse market hampered their ability to sell horses the depressed market however does not explain the absence of sales in earlier years similarly petitioners’ claim of higher than average veterinary expense fails to explain their losses while petitioners suffered some breeding setbacks and lost horses due to medical problems the veterinary expenses were a small fraction of overall expenses petitioners’ reliance on mr minter also does not explain their history of losses we need not decide whether petitioners received good advice from mr minter even if we assume that petitioners relied on mr minter to their detriment it is far from clear that petitioners would have sold horses at a profit if they had not relied upon his advice petitioners ended their association with mr minter in as of the date of trial petitioners had not made any sales other than the culling sales in sum we do not find any of petitioners’ explanations for their history of losses adequate to explain the magnitude and duration of those losses this factor favors respondent’s position - -- amount of occasional profits the amount of profits earned in relation to the amount of losses_incurred the amount of the investment and the value of the assets in use may indicate a profit objective see sec_1_183-2 income_tax regs the opportunity to earn substantial profits ina highly speculative venture may be sufficient to indicate that the activity is engaged in for profit even though only losses are produced see id in determining whether the taxpayer entered into the activity for profit a small chance of making a large profit may indicate the requisite profit objective see id in years of operation petitioners’ horse activity has never turned a profit classic fino horses that win at the national level can sell for prices in excess of dollar_figure petitioners claim to be focusing on that market and hope that one day their herd will produce such a horse petitioners’ professed belief that a champion horse could generate a substantial amount of revenue and correspondingly large profits may be indicative of profit motivation see dawson v commissioner t c memo al7 under the circumstances of this case however we agree with respondent that the possibility of a speculative profit is insufficient to outweigh the complete absence of profits over a period of years during the years at issue none of -- - petitioners’ horses were of the quality to generate top prices in the classic fino market even as late as the time of trial petitioners had yet to show any of their horses at the national paso fino horse shows during the years at issue petitioners advertised their horses for sale at local feed stores and in classified ads in various horse publications petitioners’ sales and marketing efforts were extremely limited and directed primarily if not exclusively toward the local and regional market petitioners’ conduct during the years at issue simply does not support their assertion that a speculative profit in an amount sufficient to offset their accumulated losses from prior years was attainable by selling a national champion classic fino horse from their herd this factor favors respondent’s position financial status of petitioners that the taxpayer does not have substantial income or capital from sources other than the activity in question may indicate that the activity is engaged in for profit see sec_1_183-2 income_tax regs substantial income from sources other than the activity may be indicative of a lack of profit motivation particularly where there are elements of personal pleasure or recreation involved see id although petitioners were able to reduce their taxable_income by approximately dollar_figure per year as a result of their - horse activity this tax_benefit resulting from the activity does not prove the absence of a profit_motive see engdahl v commissioner t c pincite it is however a factor to be considered see golanty v commissioner t c pincite the size of the horse-related expenditures in comparison to petitioners’ adjusted_gross_income is substantial in and petitioners reported wage income of dollar_figure dollar_figure and dollar_figure respectively during those same years the horse activity lost dollar_figure dollar_figure and dollar_figure respectively petitioners argue that the level of expenses compared to their gross_income favors their position since the amount is more than one normally would spend on a mere hobby respondent asserts that the substantial tax benefits coupled with the enjoyment petitioners derived from their horses suggest the activity was not engaged in for profit we think there is some truth to both parties’ assertions but we do not fully agree with either party this factor does not favor either party’s position in our analysis elements of personal pleasure or recreation the existence of personal pleasure or recreation relating to the activity may indicate the absence of a profit objective see sec_1_183-2 income_tax regs - - petitioners argue that the only pleasurable aspect regarding their horse activity was riding in horse shows and parades petitioners also argue that mrs mckeever saw the horse activity as a way to exit the field of hematology from which she fears contracting a blood-borne illness finally petitioners argue that the size of their herd indicates that they are in the horse business for profit not pleasure respondent asserts that both petitioners enjoy riding horses and that the horses provide a social outlet for them noting petitioners’ involvement in parades and horse shows respondent points to the fact that paso finos were chosen in part so that mr mckeever would be able to ride despite his back problems respondent also notes mr minter’s testimony regarding the purpose for which flint oak aura was purchased and cites petitioners’ e-mail address pasolove aol com as evidence of petitioners’ emotional attachment to their horses we agree with respondent that substantial elements of personal pleasure and recreation are present in petitioners’ horse activity however we also note that a business will not be turned into a hobby merely because the owner finds it pleasurable suffering has never been made a prerequisite to deductibility ‘success in business is largely obtained by pleasurable interest therein ’ 59_tc_312 quoting 282_f_38 2d cir -- - the elements of personal pleasure are only one factor to be considered in determining whether the activity is engaged in for profit see sec_1_183-2 income_tax regs in this case petitioners derived pleasure from their horse activity and were attached to their horses that attachment may explain why petitioners devoted so little effort to culling their herd improving the quality of their horses and reducing their operating_expenses prior to this factor favors respondent’s position c conclusion on balance we conclude that petitioners’ horse activity during the years at issue was an activity_not_engaged_in_for_profit within the meaning of sec_183 in reaching our decision we have considered the factors listed in sec_1 b income_tax regs all contentions presented by the parties and the unigue facts and circumstances of this case petitioners engaged in their horse activity for at least years losing more than dollar_figure on a cumulative basis petitioners did not generate a profit or even come close during any of the years at issue although petitioners were dedicated to their horses the totality of the objective facts and circumstances does not support petitioners’ assertion that their horse activity was engaged in for profit petitioners did not prepare for the economic realities of the business and they did a7 - not operate the activity in a businesslike manner while the activity in theory could have turned a profit had petitioners hit the lottery with a million-dollar horse petitioners’ prospect for doing so with their existing horses was negligible the evidence simply is insufficient to convince us that petitioners were motivated primarily by profit during the years at issue the evidence is more consistent with the conclusion that petitioners enjoyed breeding and showing their horses and therefore were willing to sustain continuing losses despite the improbability of profits cf dreicer v commissioner t c pincite we hold that petitioners’ horse activity during the years at issue in this case was not engaged in for profit within the meaning of sec_183 il whether petitioners are liable for the sec_6662 penalty the only remaining issue is the applicability of the accuracy-related_penalty for negligence during the years at issue sec_6662 imposes an accuracy-related_penalty in the amount of percent of any portion of an underpayment attributable to negligence or disregard of rules and regulations see sec_6662 and b negligence is defined in sec_6662 as any failure to make a reasonable attempt to comply with the provisions of this title see also 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 sec_6664 provides that the accuracy-related_penalty shall not be imposed with respect to any portion of an underpayment if it is shown that a taxpayer acted in good_faith and that there was reasonable_cause for the underpayment the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1 b income_tax regs petitioners bear the burden of proving facts showing good_faith and reasonable_cause see rule a in the notice_of_deficiency respondent determined that petitioners had omitted commission income of dollar_figure from their return petitioners conceded this adjustment prior to trial but introduced no evidence at trial to explain the omission as to the underpayment attributable to this adjustment therefore petitioners have failed to prove that they acted with reasonable_cause and in good_faith as required by sec_6664 the accuracy-related_penalty as it relates to this adjustment is sustained although petitioners attempted to provide in their brief an explanation for their failure to report the commission income they failed to introduce evidence to that effect at trial petitioners’ failure to adduce evidence at trial on this issue cannot be remedied on brief see rule b 48_tc_704 affd per curiam 413_f2d_1047 9th cir --- - we reach a different conclusion however with respect to the adjustments made pursuant to sec_183 as we view the record in this case petitioners made a reasonable attempt to comply with the applicable revenue laws our determination regarding petitioners’ profit motivation was not easy petitioners presented facts in support of their position that their primary objective in conducting their horse activity was to make a profit and their arguments with respect to this highly fact-intensive issue were reasonable and not frivolous see 72_tc_659 johnston v commissioner tcmemo_1997_475 phillips v commissioner tcmemo_1997_128 although we do not agree with petitioners’ arguments in the final analysis petitioners have persuaded us that their position regarding their horse activity was taken in good_faith and that they believed their return position was in accordance with applicable law this conclusion is supported by petitioners’ certified_public_accountant who prepared the returns for the years at issue he testified that petitioners’ returns were prepared and filed in good_faith and in accordance with his understanding of the then-applicable revenue laws we hold that the accuracy-related_penalty does not apply to respondent’s sec_183 adjustments we have carefully considered the remaining arguments of both parties for results contrary to those expressed herein and to the extent not -- - discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
